Affirmed and Memorandum Opinion filed September 14, 2006







Affirmed
and Memorandum Opinion filed September 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01277-CR
____________
 
MANUEL HERNANDEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
1000214
 

 
M E M O R A N D U M   O P I N I O N
Manuel
Hernandez pled guilty to the offense of intoxication assault without an agreed
recommendation from the State on punishment.  On December 1, 2005, the trial
court sentenced appellant to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant filed no pro
se response.  
We have
carefully reviewed the record and counsel=s brief and we agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 14, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).